Citation Nr: 1423016	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2.  Evaluation of bilateral tinea pedis, rated as noncompensable.

3.  Evaluation of left hip degenerative joint disease, rated as noncompensable.

4.  Evaluation of left knee patellofemoral pain syndrome, rated as noncompensable.   

5.  Evaluation of intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement, rated as 20 percent disabling prior to February 9, 2011.

6.   Evaluation of intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement, rated as 40 percent disabling from February 9, 2011.

7.  Evaluation of major depressive disorder, rated as noncompensable prior to October 8, 2010.

8.  Evaluation of major depressive disorder, rated as 10 percent disabling from October 8, 2010 to March 28, 2011.

9.  Evaluation of major depressive disorder, rated as 30 percent disabling from March 29, 2011.  

10.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is with the RO in San Juan, Puerto Rico.  

During the course of the Veteran's appeal, the RO assigned an increased 40 percent rating for the Veteran's service-connected lumbar spine disability from February 9, 2011.  The RO also assigned 10 and 30 percent ratings for the service-connected major depressive disorder, effective October 8, 2010 and March 29, 2011, respectively.  As higher rating for the disabilities are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A review of the Veteran's Virtual VA and reveals no additional pertinent records.  

The matters of entitlement to service connection for a cervical spine disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran's service-connected tinea pedis affects less than 5 percent of the entire body and requires no more than topical therapy.

2.   The Veteran's service-connected left hip degenerative joint disease has been manifested by complaints pain on motion of the left hip on examination, but it has not been the functional equivalent of flexion limited to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.

3. The Veteran's service-connected left knee patellofemoral pain syndrome has been manifested by complaints pain.  Flexion and extension are not impaired and instability of the knee has not been demonstrated.

4.  Prior to and from February 9, 2011, the lumbar disability has been manifested by complaints of pain with limitation of range of motion, but ankylosis, neurologic impairment, and/or incapacitating episodes as defined by VA have not been demonstrated.

5.  Throughout the appeal period, the Veteran's major depressive disorder has been productive of occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for tinea pedis have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2013).

2.  The criteria for an initial 10 percent rating for left hip degenerative joint disease have been met.   38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5252 (2013).

3.  Left knee patellofemoral pain syndrome is 10 percent disabling.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2013).

4.  The criteria for an initial 40 percent rating for intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement prior to February 9, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2013).  

5. The criteria for a rating in excess of 40 percent rating for intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2013).  

6.  The criteria for an initial 30 percent rating for major depressive disorder prior to October 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2013).

7.  The criteria for an initial 30 percent rating for major depressive disorder from October 8, 2010 to March 28, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2013).

8.  The criteria for an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for increased initial rating, these claims on appeal arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claims on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran was also provided with a VA examination in September 2009. As this examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran has been granted staged ratings for the service-connected lumbar spine disability and major depressive disorder.  As such, the Board will consider the propriety of the ratings at each stage, and whether additional staged rating is warranted for any of the disabilities on appeal.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as are some of the disabilities on appeal, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Tinea Pedis

The Veteran's service-connected tinea pedis is rated as noncompensable under Diagnostic Codes 7813.
 
Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 wee during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran's service treatment records shortly prior to his discharge reflect that the Veteran experienced symptoms of cracking of the feet in July 2009.  He indicated that he had tried lotion, baby powder, and fungus spray, but it had only gotten worse.  He stated that the feet itched from time to time.  On examination, there was cracking and drying, but no tenderness to palpation of the plantar feet.  An assessment of tinea pedis was indicated.  The Veteran was given Lamisil topical cream for treatment.  

On VA pre-discharge examination in September 2009, the Veteran reported that he was diagnosed with tinea pedis on the plantar aspect of the feet.  It did not involve areas exposed to the sun.  He had itching, crusting, and shedding on a constant basis.  He noted that he had been using Lamisil for treatment, which he had used for treatment for a couple of months with good response.  The disability did not cause any functional impairment.  

Examination of the feet revealed evidence of scaly eruptions on the plantar aspect of the feet.  The eruptions were hyperpigmented.  They were less than 6 square inches.  The eruptions were soft.  There was no evidence of disfigurement.  They were nontender and elevated.  The percentage of involvement was 1 percent of the nonexposed area, and the relation to total body area was less than 1 percent.  There was no evidence of exfoliation, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  There was no evidence of a burn scar, and the lesions were indicated to not be manifestations of a systemic disease or nervous condition.  

The examiner diagnosed tinea pedis and indicated that the Veteran should avoid wetness and humidity with respect to this condition.  

On VA examination in February 2011, the examiner observed that the toenails on the right foot had a brownish discoloration and hypertrophy.  There was no related limitation of function.  The examiner diagnosed tinea ungium of the right toenails.  

VA outpatient treatment records do not discuss any complaints with regard to the skin or tinea pedis.  

Based on the evidence presented, the Board finds against a higher evaluation for tinea pedis.  There is no showing of a skin disability at least 5 percent, but less than 20 percent of the entire body covered; or at least 5 percent, but less than 20 percent of areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  At most, the evidence shows scaly eruptions lesions on his feet comprising less than 1 percent total body area and less than 1 percent total exposed area, and use of over the counter treatment.  The above findings do not warrant a compensable rating.

The Board has also considered whether the Veteran is entitled to a compensable rating on the basis of scars.  However, the evidence reflects that the total area covered by the tinea pedis measures less than 6 square centimeters, and the affected areas were not tender or unstable on examination.  Moreover, there are no functional limitations or disabling effects caused by the Veteran's tinea pedis, and as such, consideration under Diagnostic Code 7805 is not warranted.  

Accordingly, on this record, an initial, compensable rating for the service-connected tinea pedis is not warranted.  

B.  Left Hip

The Veteran's left hip degenerative joint disease is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  A note to this Diagnostic Code provides that traumatic arthritis to be rated on limitation of motion of the affected parts, as degenerative arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh to 5 degrees.  

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and A 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees. 

On pre-discharge examination in September 2009, the Veteran endorsed left lower extremity pain and weakness.  Examination of the left hip revealed no swelling or inflammation.  There was no evidence of heat, redness, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion testing of the left hip revealed flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degreees, external rotation to 60 degrees, and internal rotation to 40 degrees.  After 3 repetitions, there was no change in degree for any range of motion.  The examiner commented that range of motion of the left hip was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A left hip x-ray revealed early osteoarthritis.  The examiner diagnosed left hip degenerative joint disease with well-preserved range of motion.

On VA treatment in July 2011, the Veteran endorsed left hip pain with difficulty in range of motion.  An x-ray revealed a normal left hip. 

In sum, the record reflects that he Veteran has full range of motion of the hip, as indicated on September 2009 VA examiantion. Nonetheless, the clinical findings-particularly the July 2011 VA treatment report reflecting left hip pain and difficulties with range of motion-clearly demonstrate that the Veteran had periarticular pathology associated with his left hip disability, including painful range of motion.  Hence, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left hip.  Thus, a 10 percent rating is warranted for limited flexion of the left hip under Diagnostic Code 5252.

This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees and limitation of abduction of the thigh with motion lost beyond 10 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  

The Board finds that a disability rating in excess of 10 percent are not warranted.  Under the criteria of Diagnostic Code 5252 and 5253, the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees or adduction to 10 degrees in order to warrant a higher disability rating under these criteria.  On examination in September 2009, the Veteran was able to flex the left hip to 125 degrees and adduction was to 25 degrees.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion three times did not increase any of these symptoms. Consequently, a higher rating is not warranted on this basis.
  
The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's degenerative joint disease of the left hip is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule, to include specifically include ankylosis of the hip, flail joint, or impairment of the femur.  

For the foregoing, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's left hip degenerative joint disease.


C.  Left Knee

The Veteran's left knee patellofemoral pain syndrome is rated as noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5260-5261.

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, impairment of the tibia and fibula, and genu recurvatum.

On VA pre-discharge examination in September 2009, the Veteran reported that he had been experiencing pain in the left knee for the previous 12 months.  He denied any history of trauma.  The pain was associated with stiffness and weakness and was constant.  He rated the pain an 8 on a scale to 10.  The pain was worsened with physical activities and improved with rest and tramadol.  He was able to function with medication.  Functional impairment included difficulties with running, but no limitation of motion.  He denied having any periods of incapacitation in the past year.  

On physical examination, the Veteran walked with a mildly antalgic gait, favoring the right, secondary to right foot pain.  He did not require use of an assistive device.  There was no evidence of swelling or inflammation on inspection of the knee.  There was evidence of a clicking sound, but no evidence of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  There was no evidence of lateral collateral ligament, posterior cruciate ligament, or medial collateral ligament instability.   Drawer sign and McMurray's tests were negative.  Range of motion was indicated to be full and pain-free.  Flexion was to 140 degrees while extension was to 0 degrees, with no loss of range of motion on 3 repetitions.  The examiner indicated that range of motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.   An x-ray of the left knee was normal.

The examiner diagnosed left knee patellofemoral pain syndrome.  With regard to functional impairment, the examiner noted that the Veteran should avoid kneeling and jumping.  

On VA treatment in July 2011, the Veteran endorsed left knee pain.  An x-ray revealed a normal left knee.  

A 10 percent evaluation is warranted for the left knee.  The evidence tends to establish that he has periarticular pathology productive of painful motion.  Although a recent examination disclosed a full range of motion without pain, there was every indication that he was taking medication.  In addition, he was advised to avoid kneeling and jumping.  Under the circumstances, we are will to accept that he has pain on use warranting the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The current evaluation now contemplates pain on motion.  It is also consistenet6 with flexion limited to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limed to 30 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension, subluxation or instability.  In sum, the record reflects that he Veteran has full flexion and extension of the left knee, as demonstrated on the September 2009 VA examination.  As flexion is not limited to 45 degrees or more, and extension is not limited to 10 degrees or more an evaluation in excess of 10 percent is not warranted.  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion three times did not increase any of these symptoms.  The Veteran is competent to report symptoms.  However, neither the lay nor medical evidence establishes that there is significant limitation of flexion, extension or that there is subluxation or instability.  The fact that he complains of pain does not establish that a higher evaluation is warranted unless such pain limits function or motion.  Consequently, a higher rating is not warranted on this basis.

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  With regard to other impairment of the knee, instability of the knee has not been demonstrated.  The August 2009 VA examination noted that there was no evidence of ligament instability or subluxation.  The Veteran has not described any specific incidents of falls or subluxations.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's knee disability is manifested by recurrent subluxation or lateral instability, and a higher evaluation on this basis is not warranted.  Accordingly, we conclude that a compensable rating for left knee patellofemoral pain syndrome is not warranted.

D.  Lumbar Spine

The Veteran's intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement is rated as 20 percent and 40 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

On VA pre-discharge examination in September 2009, the Veteran reported back pain radiating from the low back to the left lower extremity.  He also described numbness and tingling sensation.  He had undergone steroidal injection without significant improvement.  He rated the pain an 8 on a scale to 10.  It came spontaneously and was improved only temporarily with tramadol and steroid injections.  He reported that his back disability resulted in functional impairment such as difficulty with lifting and carrying and limitation of motion of the lumbar spine.  He denied having any periods of incapacitation in the past year.  

There was evidence of paraspinal muscles spasm at L3-4, L4-5, and L5-S1.  There was no evidence of tenderness or weakness.  Straight leg raising was positive in the sitting and supine positions on the left, and negative on the right.  Lasegue sign was negative.  There was no evidence of radiation of pain.  The examiner indicated that there was evidence of intervertebral disc syndrome in the L4-5 and L5-S1 distribution involving the left sciatic nerve.  Range of motion testing revealed flexion to 55 degrees, extension to 20 degrees, right and left lateral flexion each to 25 degrees, and right and left rotation each to 30 degrees.  There was no loss of motion on 3 repetitions for any range of motion.  The examiner commented that range of motion of the thoracolumbar spine was limited by pain and lack of endurance after repetitive use with pain having the major functional impact.  It was not limited by fatigue, weakness, or incoordination after repetitive use.  There was no additional limitation of motion after repetitive motion.  

A neurological examination revealed normal motor strength in the lower extremities with no evidence of muscle atrophy.  Sensation was intact, while deep tendon reflexes were 2+ in the knees and ankles.  

An x-ray of the lumbar spine revealed sclerosis and a questionable defect in the pars interarticularis of L4-5 on the right.  The examiner diagnosed intervertebral disc syndrome of the lumbar spine, to include degenerative disc disease and involvement of the left sciatic nerve.  The examiner indicated that spondylosis and left foot numbness were associated with this diagnosis.  With respect to functional impairment, the examiner noted that the Veteran should avoid frequent bending, stopping, and crouching.  Lifting and carrying should be limited to 20 pounds occasionally and 10 pounds frequently.

Prior to discharge from service, on treatment in October 2009, the Veteran underwent steroidal injection.  On examination, the back was normal with no swelling, induration, erythema, tenderness on palpation, or muscle spasm.  A motor and reflex examination was normal.  Balance and gait and stance were noted to be normal.  

An August 2010 VA MRI revealed multilevel degenerative joint disease and facet degenerative joint disease, worst at L4-5.  At L5, there were bilateral pars fractures.  There was no spondylolisthesis or significant spinal stenosis.  

In September 2010, the Veran reported low back pain.  The treatment provider noted limitation of range of motion to the sides due to pain.  There was tenderness in the low back muscles.  There were no gross motor or sensory deficits.  

On VA physical rehabilitation treatment in September 2010, the Veteran complained of low back pain with an onset in 2007.  He indicated that he was previously offered surgery, but declined it at that time.  He indicated that the pain was constant, ranging anywhere from a minimum level of 2 on a scale to 10, up to a 10 out of 10.  He related that he experienced partial relief with flexerol, tramadol, meloxicam, and menthol cream.  The pain was worst with prolonged sitting and standing in the same position for a long time.  He denied bowel or bladder incontinence.  He was able to ambulate without an assistive device and was independent in activities of daily living.  

Inspection of the spine revealed a left-sided lipoma around the lumbar area, lateral to the paraspinals.  There was no erythema, edema, or warmth.  There was bilateral paraspinal tenderness to palpation.  There was decreased flexion and extension, with pain the worse on examination.  A straight leg raise test was negative.  There were no sensory deficits in the lower extremities, and deep tendon reflexes were symmetric and 2+ bilaterally throughout.  Motor testing was 4/5 on the left leg due to pain inhibition, while it was 5/5 on the right.  

It was noted that the Veteran had undergone multiple physical therapy sessions and tried numerous pain medications with only partial relief.  He was scheduled for lumbar injection and physical therapy following the lumbar injection.

A February 2010 VA outpatient treatment report reflects that a back brace was ordered and medications were prescribed for his low back pain.  

On VA treatment in April 2010, the Veteran reported continued left low back pain that radiated to the buttock and leg.  He indicated that he had undergone steroid injection in the past with relief of symptoms for many months.  At that time, he took naproxen, tramadol, and used ben-gay with minimal relief.  On examination, the low back muscles were tenses and there were no neurological focal deficits.  A diagnostic impression of chronic low back pain, disc disease, and muscle spasm was indicated.  

A September 2010 lumbar spine x-ray revealed minimal anterior displacement of L5 in relation to S1 with an appearance of present spondylolisthesis.  The posterior element and joints appeared symmetrical.  There were no paraspinal masses or abnormal calcifications.  

A November 2010 VA treatment report reflects that the Veteran presented for bilateral facet joint block after failing with more conservative treatment.  A history of chronic axial low back pain suggestive of posterior elements pathology, spondylosis bilaterally L5-S1, and Grade 1 listhesis, was noted.  

On VA treatment in December 2010, the Veteran endorsed low back pain.  He was able to exercise without problems.  The Veteran was able to tolerate physical therapy intervention adequately without adverse reaction during or after intervention.  There was tenderness at the thoracolumbar spine area.  The Veteran was to undergone 8 more therapy sessions over the next 2 weeks and was given a TENS unit for treatment.  

A January 2011 VA physical therapy note reflects that the Veteran continued to experience low back pain but with less tension.  He was able to tolerate physical therapy intervention adequately without adverse reaction during or after intervention.  

On VA examination in February 2011, the Veteran endorsed low back pain.  He endorsed flare-ups with prolonged standing, sitting, or walking, bending, carrying or climbing stairs.  These flare-ups occurred weekly and lasted hours at a time.  During flare-up, he stopped doing any activities and rested and took medication.  He used a brace and cane.  

The examiner noted that there was tenderness over the lumbosacral area with spasm at the right thoracolumbar paraspinal muscles.  There was no evidence of spinal ankylosis.  There were no abnormalities on motor, sensory, or reflex examination.  There was no muscle atrophy.  A straight leg raise test was negative.  Range of motion testing revealed flexion to 30 degrees with pain starting at 10 degrees, and extension to 20 degrees with pain beginning at 0 degrees.  Right and left lateral flexion, and right and left rotation were each to 20 degrees with pain starting at 0 degrees.  The examiner noted that the Veteran had not worked since he retired in 2009, due to his back condition.  

With respect to the claim for increased rating for intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement prior to February 9, 2011, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board also finds that a 40 percent rating is warranted prior to February 9, 2011.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of pain, intervertebral disc syndrome, muscle spasm and flare-ups.  The Veteran's back pain was consistently noted to be resistant to more conservative treatment.  This evidence tends to establish that flexion was functionally limited to 30 degrees or less.

However, the Board also finds that a rating in excess of 40 percent is not warranted at any time. The aforementioned evidence reflects that this disability has been manifested by symptoms of pain, stiffness and limited range of motion.  In order to warrant a higher rating, there must ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  In fact, range of motion has been limited to 30 degrees on examination.    Such findings are consistent with the 40 percent rating currently assigned.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, there is nothing to suggest fixation of the lumbar spine.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board acknowledges that the Veteran's service-connected lumbar spine disability contemplates left lower extremity sciatic nerve involvement and the Veteran has complained of radiation of pain to the left lower extremity.  However, multiple neurologic examinations yielded normal neurologic findings.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition or assign a separate rating on the basis of left sciatic nerve impairment.  The Veteran is competent to report sensations such as numbness, tingling, and radiating pain.  However, his report is inconsistent with the medical evidence.  We conclude that the medical evidence, prepared by skilled professionals, is more probative and more credible than the appellant's lay evidence.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered whether the veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that there are times where he needs to rest due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  The September 2009 VA examiner indicated that there were no incapacitating episodes of spine disease.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  His statements have been non-specific and fail to establish a greater degree of functional impairment.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

 E.  Major Depressive Disorder

As noted above, the Veteran's major depressive disorder has been rated as noncompensable prior to October 8, 2010, as 10 percent disabling from October 8, 2010 to March 28, 2011, and as 30 percent disabling from March 29, 2011

The Veteran's major depressive disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  This Diagnostic Code provides that major depressive should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the General Rating Formula a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The pertinent evidence of record includes a September 2009 pre-discharge examination.  On examination, the Veteran endorsed symptoms of anger, sadness, discouragement, depression, and fear.  He indicated that the symptoms were constant.  He reported that the symptoms affected his daily functioning and resulted in irritability in relationships.  He also endorsed difficulties with sleep.  He was not receiving any treatment for this condition and he noted that he had not received psychotherapy for his mental condition within the past year.  The Veteran reported fair relationships.  With respect to impact on daily activities, the Veteran was unable to participate in sports or dance, and otherwise indicated that he was always in a bad mood.  He noted that his relationships with his supervisor and co-workers were good and he had not missed any days of work due to his psychiatric condition.

On mental status examination, he was oriented with appropriate appearance, hygiene, and behavior.  He maintained good eye contact during the examination.  His affect was flattened and blunted while his mood was depressed.  The examiner noted that these did not affect his ability to function independently.  Speech and communication were within also within normal limits.  There was no indication of panic attacks, delusions, hallucinations, or obsessional rituals.  Judgment was not impaired, and abstract thinking and memory were within normal limits.  Suicidal or homicidal ideation was absent.

The examiner diagnosed major depressive disorder and assigned a GAF score of 60.  The examiner noted that the Veteran did not have difficulty performing work functions and that he was able to establish and maintain effective work/school and social relationships.  He described the Veteran's overall symptoms as not severe enough to interfere with social and occupational functioning or to require continuous medication.  The examiner suggested that the Veteran seek follow-up for treatment and evaluation for medication and counseling.  

An October 2010 VA psychiatric treatment report reflects that the Veteran presented with complaints of increased sadness and depression with loss of interest in activities, decreased appetite, and trouble sleeping at night.  He also reported poor concentration, feelings of worthlessness, and hopelessness.  He indicated that he was stressed by his health problems and lack of work.  He denied ideas of self-harm or harm to others.  He denied hearing or seeing things that were not noted by others, or a history of manic or hypomanic symptoms. He denied problems with memory and panic attacks.  He also denied fear to specific situations or objects.  He also denied recurrent or persistent thoughts, impulse, images, or repetitive behavior aimed at preventing or reducing distress.

A mental status examination revealed that the Veteran was calm, appropriately dressed and groomed, and had spontaneous vocal speech.  His mood was depressed and affect was sad.  He denied homicidal or suicidal thoughts.  There was no indication of hallucinations or delusions, phobias, or panic attacks.  He was fully oriented with good memory, insight, and judgment.  

The treating physician noted that the Veteran was prescribed Citalopram.  A diagnosis of depressive disorder and GAF score of 65 were assigned.     

A November 2010 mental hygiene clinic report reflects that the Veteran presented as alert, cooperative, and oriented in place, person and time.  His mood was sad and affect was appropriate.  Speech was of low pitch.  He denied hallucinations or delusions, or suicidal or homicidal thoughts.  He had no ideas of aggression.  He reported good compliance with medication.  A continued diagnosis of major depressive disorder and GAF score of 65 were assigned.  

On VA treatment in March and June 2011, the Veteran again endorsed stress due to lack employment and health problems.  He presented with a depressed mood and sad affect.  He again denied panic attacks, delusions or hallucinations, obsessions or compulsions, or homicidal or suicidal thoughts.  He did not have loose associations or flight of ideas and was oriented to time, place, and person.  His memory was preserved.  Insight, concentration, and judgment were fair.  A diagnosis of major depressive disorder and GAF score of 65 was assigned.  

With respect to the claim for increased rating for major depressive disorder for the periods prior to March 2011, the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, low motivation, sadness, and some social withdrawal.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that the Veteran is entitled to 70 percent ratings for the periods prior to October 8, 2010 and from October 8, 2010 to March 28, 2011.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of sleep impairment, depression, some social isolation, and low motivation requiring medication management and psychiatric treatment. 

While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 30 percent rating, and the August 2009 VA examination report is suggestive of less severe depressive symptomatology, the Board finds that his overall symptomatology picture, particularly, symptoms of depression and poor sleep, low motivation, and some social withdrawal more closely approximate occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his major depressive disorder has more nearly approximates the criteria for an initial 30 percent rating, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.3 4.7.  

However, the Board also finds that a rating in excess of 30 percent is not warranted at any time.  As noted above, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Rather, the Veteran's speech has been described as generally normal in rate, tone, and content.  The Veteran has consistently denied panic attacks or memory impairment.  The Veteran's judgment and thinking have been described as intact on examination and on treatment.  

The Board acknowledges that the Veteran consistently reported for treatment or examination with a flattened affect and depressed mood, and experienced disturbances in motivation or mood.  However, on examinations in 2009, the Veteran reported that his relationships were fair and he was able to work with his supervisor and coworkers.  While the record reflects that the Veteran has not worked since discharge, the record does not show difficulty in maintaining relationships.  As such, these symptoms are not shown to cause difficulty in establishing and maintaining effective work and social relationships such as to warrant an increased 50 percent rating.  Moreover, the 30 percent rating currently assigned contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 60 to 65 alone, provide a basis for assigning a rating in excess of 30 percent for major depressive disorder.

A GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships, while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).    

The assignment of a score of 65, reflecting mild symptomatology, is consistent with the assigned 30 percent rating.  While the GAF score of 60 assigned by the September 2009 VA examiner might suggest some impairment greater than that contemplated the initial 30 percent rating assigned, it is but one factor for consideration in assigning a rating in this case. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 50 percent rating. As indicated more than mild symptomatology and difficulty in social or occupational functioning is not demonstrated.  Accordingly, the Board finds that an initial 30 percent, but no higher, rating for major depressive disorder is warranted for the entire appeal period.

F.  Conclusion

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the disabilities on appeal, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a 40 percent rating is warranted for intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement prior to and from February 9, 2011 but that a rating in excess of 40 percent for either period is not warranted.  The Board also finds that a uniform 30 percent rating for major depressive disorder is warranted for all periods, but no higher, and that a 10 percent rating, but no higher, is warranted for left hip degenerative joint disease.  Finally, the Board concludes that compensable ratings are not warranted for tinea pedis or left knee patellofemoral pain syndrome. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial, compensable rating for tinea pedis is denied.

An initial 10 percent rating for left hip degenerative joint disease is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 10 percent rating for left knee patellofemoral pain syndrome is granted.

An initial 40 percent rating for intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement prior to February 9, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 40 percent rating for intervertebral disc syndrome of the lumbar spine with degenerative disk disease, spondylosis, and left sciatic nerve involvement from February 9, 2011, is denied.

A 30 percent rating for major depressive disorder prior to October 8, 2010, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 30 percent rating for major depressive disorder from October 8, 2010 to March 28, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 30 percent for major depressive disorder from March 29, 2011, is denied.



REMAND

The Board's review of the claims file reveals that additional development on the remaining claims on appeal is warranted.

With respect to the claim for service connection for cervical spine disability, the Veteran's service treatment records reflect treatment for cervical facet syndrome.  While the Veteran complained of continued problems with his neck and cervical spine on VA pre-discharge examination in September 2009, the examiner determined that the Veteran's cervical strain had resolved.

However, a June 2010 VA outpatient treatment report reflects that the Veteran complained of neck pain.  On examination, there was tenderness upon palpation of the neck and pain upon turning the head sideways.  The examiner diagnosed cervical muscle spasm.

Given these in-service and post-service findings, the Board finds that a medical opinion would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As regards the claim for a TDIU, each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU. The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 454-55  (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claims for an increased rating included a claim for a TDIU, as evidenced by the examination reports and treatment records reflecting the Veteran's report that he is not employed, at least in part, due to his service-connected back and psychiatric disabilities.

The courts have not definitively indicated what the Board should do when faced with a TDIU claim that was implicitly raised as part of an increased rating claim but was not explicitly adjudicated by the RO. The Board is persuaded by the reasoning of the single judge decision in Muma v. Shinseki, No. 09-2734 (Oct. 21, 2010) that "a remand, not a referral, is the appropriate action when, as here, the Board has jurisdiction over a claim but the evidence has not been developed enough for proper appellate adjudication." See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain). As the Veteran may be entitled to a TDIU and such a claim was implicitly made along with the increased rating claim that the Board has decided herein, the RO should explicitly adjudicate this claim after performing any necessary development, to include obtaining a medical opinion as to the effect of the Veteran's service connected lumbar spine disability and major depressive disorder and other service-connected disabilities upon his employability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should identify whether the Veteran has a current cervical spine disability.  Then, with respect to any diagnosed cervical spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was first manifest in service or within one year of discharge or is otherwise medically related to service.

In providing the requested opinion, the examiner is asked to consider and address the service and post-service treatment records documenting complaint and treatment of a neck/cervical spine disability.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  

3. After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the remaining claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


